Citation Nr: 0531935	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-05 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis A with liver dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Muskogee, Oklahoma, which granted the veteran's claim for 
service connection for hepatitis A with liver dysfunction and 
assigned a noncompensable evaluation.

The veteran testified in a video conference hearing before 
the undersigned judge in September 2005.  He indicated 
through his representative and his testimony that he was 
claiming total disability based on individual unemployability 
(TDIU).  (Transcript (T.) at p. 4).  The RO has not yet 
developed or adjudicated a claim for a total disability 
rating based on individual unemployability due to service-
connected disability.  This issue will, therefore, be 
referred to the RO for appropriate action.  See Colayong v. 
West, 12 Vet. App. 524 (1999) (schedular rating claims are 
not inextricably intertwined with TDIU claims); see also 
Norris v. West, 12 Vet. App. 413 (1999) (if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for total 
disability based on individual unemployability).  The veteran 
indicated through his representative and testimony that he is 
also asserting service connection claims for anxiety and 
depression, gastroesophageal reflux disease, and chronic 
fatigue syndrome, all secondary to service-connected 
hepatitis A.  In this regard, the Board observed that the RO 
denied service connection for depression as secondary to a 
service-connected forehead scar disability in an October 2001 
rating decision, but the veteran did not appeal the denial.  
Because these matters have not been previously addressed, the 
Board refers them to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the agency of original jurisdiction.] 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In reviewing the evidence the Board observes that the veteran 
has been diagnosed with hepatitis C, which has not been 
service connected.  A cursory review of the applicable rating 
criteria under 38 C.F.R. § 4.114, Diagnostic Code 7345 and 
the criteria under Diagnostic Code 7354 (Hepatitis C) reveals 
that they are the same or similar in many respects.  The 
Court of Appeals for Veterans Claims has held, in substance, 
that where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
The record, as it now stands, offers no competent evidence to 
distinguish between the symptomatology of these two 
disabilities, or a determination that a distinction between 
symptomatology cannot be made.  Therefore, an additional 
medical examination and opinion are needed to provide this 
important evidence.

The veteran's hepatitis A is currently evaluated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000) (Hepatitis, infectious).    

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating of 
the digestive system were revised effective July 2, 2001.  
See 38 C.F.R. § 4.114, Diagnostic Code 7345.  See 66 Fed. 
Reg. 29488 (May 31, 2001).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3- 2000; 38 
C.F.R. § 3.114(a) (2005).  Therefore, prior to July 2, 2001, 
VA may apply only the previous version(s) of the rating 
criteria.  As of July 2, 2001, there is nothing in the cited 
legal authority that precludes VA from applying the version 
of the rating criteria more favorable to the veteran.  The 
Board notes that the RO listed both the old and the revised 
criteria for a 10 percent evaluation in the October 2001 
rating decision.  However, the Statement of the Case (SOC) 
and Supplemental SOC fail to indicate that the RO considered 
and applied the new criteria to the veteran's hepatitis A 
disability.  In this regard, the SOC provides only the old 
criteria and the reasons and bases refer only to the veteran 
not meeting the old criteria for a 10 percent evaluation; the 
SSOC does not list any criteria and refers only to the old 
criteria for a 10 percent evaluation in its reasons and 
bases.  The Board also observes that additional evidence was 
considered in the SOC and SSOC, including VA outpatient 
records from March 2001 to October 2002, and from February 
and March 2003, and a statement from the veteran dated in 
October 2002.  Therefore, the appeal must be remanded to 
properly notify the veteran of the pertinent regulations and 
to ensure that his claim receives the most favorable 
evaluation available.

The criteria under DC 7345, in effect before July 2, 2001, 
contemplate that a 100 percent rating is warranted when 
competent and probative evidence shows that a claimant is 
disabled by infectious hepatitis, with marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  A 60 percent rating is 
warranted when the evidence shows infectious hepatitis, with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating is warranted when a claimant is disabled 
by infectious hepatitis, with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 10 percent 
rating is warranted when the evidence shows infectious 
hepatitis, with demonstrable liver damage with mild 
gastrointestinal disturbance.  A zero percent rating is 
warranted when competent 
and probative evidence shows infectious hepatitis that has 
healed and is asymptomatic.

The criteria under DC 7345 in effect since July 2, 2001, 
contemplate that a 100 percent rating is warranted when 
competent and probative evidence shows that chronic liver 
disease without cirrhosis (including hepatitis B and chronic 
active hepatitis) is productive of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).

A 60 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 40 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period.  A 20 
percent rating is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 10 percent rating is warranted when there is 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period. A zero percent (noncompensable) rating is warranted 
when competent and probative evidence shows that chronic 
liver disease is asymptomatic.

In view of the foregoing, this appeal is REMANDED to the RO 
via the AMC for the following action:  
1.  The RO must schedule the veteran for 
an appropriate VA examination to 
determine the current severity of his 
hepatitis A.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  Any 
indicated tests should be accomplished.  
To the extent possible, the examiner 
should:
(a) Determine if the veteran has an 
active hepatitis A infection and/or an 
active hepatitis C infection.  

(b)  Distinguish between the veteran's 
hepatitis A symptomatology, if active, 
and any impairment that may be 
attributable to a hepatitis C infection, 
if active.  If no distinction can be 
made, the examiner should so state.

If the provider cannot answer any of the 
above questions without resort to pure 
speculation, he or she should so 
indicate.

2.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to his claim as the 
information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2005); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's 
claim.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should then readjudicate the 
claim for an initial compensable 
evaluation for hepatitis A.  A staged 
rating should be considered in accordance 
with Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claim remains denied, the 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case that includes the 
rating criteria effective July 2, 2001, 
and the criteria prior to that date.  The 
appellant and his representative should 
then be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

